Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Claim Rejections Under, filed 09/01/2021, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. 102 as anticipated by Boreherding (US 10184685 B1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dayus (US.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dayus (US 4545294 A) in view of Boreherding (US 10184685 B1).
Regarding Claim 1, Dayus teaches a ventilation shutter (Figure 1, 10) for use in a larger ventilation system (Column 1, lines 67-68), said shutter comprising: 
a frame providing an opening between the exterior and the interior of the building (Figure 1, 12), the frame comprising a top member (see annotated Figure 1 on the following page), a bottom member (see annotated Figure 1 on the following page) and side members extending between the top member and the bottom member (see annotated Figure 1 on the following page); a plurality of louvers positioned in the frame (Figure 1, 14), each of the plurality of louvers having a top edge (Figure 4, 15a), a bottom edge (Figure 4, 15b) and outer ends (Figure 3, outer surfaces of blade members 15).

    PNG
    media_image1.png
    654
    607
    media_image1.png
    Greyscale

Dayus also teaches at least one pivot strip (Figure 3, support bars 20 and 24) attached to an inside edge of each side member (Figure 2, mating surfaces of 16 and 20), the at least one pivot strip configured to interface with outer ends of the plurality of louvers (Figure 3, interfacing of abutments 20b with louvers 15), wherein the pivot strip comprises a plurality of pivot pins (Figure 3, 20b) integrally formed as part of the pivot strip (Column 3, lines 31-32), each one of the plurality of pivot pins received in one of the openings in the outer end of one of the plurality of louvers to pivotally mount each of the plurality of louvers in the frame (Figures 3 and 9, interfacing of abutments 20b with the outer ends of louvers 15) such that each louver is moveable between an open position (Column 4, lines 56-57) and a closed position (Column 4, lines 60-61).
Dayus also teaches wherein each of the outer ends of each of the plurality of louvers has an opening near the upper edge (Figure 5, opening 22a for inserting pivot pin 20b). However, Dayus does not teach each louver having a curved shape. Moreover, Dayus also does not explicitly teach wherein the closed position of the louvers results in a disposition where the bottom edge of one louver engages the top edge of the next lower louver.
However, Boreherding teaches wherein a plurality of louvers (Figure 4, 20) each have a curved shape (Figure 4, curved profile of 20).
Moreover, Boreherding also teaches a closed position of the louvers (Figure 3), wherein the closed position of the louvers results in a disposition where the bottom edge of one louver engages the top edge of the next lower louver (Figures 3 and 6, arrangement of louvers 20).
In view of the teachings of Boreherding, one of ordinary skill in the art at the time of the invention would be motivated to modify the ventilation shutter of Dayus to include curved louvers which overlap in the closed position to improve laminar through to ventilation system while ensuring that airflow is properly blocked or mitigated when the louvers are in a closed position.
Regarding Claim 2, Dayus in view of Boreherding teaches wherein the at least one pivot strip is a separately molded component attached to the frame (Dayus Figure 1, 20 is a separate component inserted into frame members 16 via recess 18).
Regarding Claim 3, Dayus in view of Boreherding teaches wherein an inward- facing slot in the side member receives the pivot strip and the pivot strip clamps in the slot with a pair of opposed detents (Dayus Figure 1, 18).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK P YOST/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762